

	

		II

		109th CONGRESS

		2d Session

		S. 2202

		IN THE SENATE OF THE UNITED STATES

		

			January 26, 2006

			Mr. Leahy (for himself,

			 Mr. Kerry, and Mr. Feingold) introduced the following bill; which

			 was read twice and referred to the Committee on the Judiciary

		

		A BILL

		To provide for ethics reform of the Federal judiciary and

		  to instill greater public confidence in the Federal courts.

	

	

		1.Short titleThis Act may be cited as the

			 Federal Judiciary Ethics Reform Act of

			 2006.

		2.Judicial

			 Education Fund

			(a)EstablishmentChapter

			 42 of title 28, United States Code, is amended by adding at the end the

			 following:

				

					630.Judicial

				Education Fund

						(a)In this section,

				the term—

							(1)institution

				of higher education has the meaning given under section 101(a) of the

				Higher Education Act of 1965

				(20 U.S.C.

				1001(a));

							(2)private

				judicial seminar—

								(A)means a seminar,

				symposia, panel discussion, course, or a similar event that provides continuing

				legal education to judges; and

								(B)does not

				include—

									(i)seminars that

				last 1 day or less and are conducted by, and on the campus of, an institute of

				higher education;

									(ii)seminars that

				last 1 day or less and are conducted by national bar associations or State or

				local bar associations for the benefit of the bar association membership;

				or

									(iii)seminars of any

				length conducted by, and on the campus of an institute of higher education or

				by national bar associations or State or local bar associations, where a judge

				is a presenter and at which judges constitute less than 25 percent of the

				participants;

									(3)national

				bar association means a national organization that is open to general

				membership to all members of the bar; and

							(4)State or

				local bar association means a State or local organization that is open

				to general membership to all members of the bar in the specified geographic

				region.

							(b)There is

				established within the United States Treasury a fund to be known as the

				Judicial Education Fund (in this section referred to as the

				Fund).

						(c)Amounts in the

				Fund may be made available for the payment of necessary expenses, including

				reasonable expenditures for transportation, food, lodging, private judicial

				seminar fees and materials, incurred by a judge or justice in attending a

				private judicial seminar approved by the Board of the Federal Judicial Center.

				Necessary expenses shall not include expenditures for recreational activities

				or entertainment other than that provided to all attendees as an integral part

				of the private judicial seminar. Any payment from the Fund shall be approved by

				the Board.

						(d)The Board may

				approve a private judicial seminar after submission of information by the

				sponsor of that private judicial seminar that includes—

							(1)the content of

				the private judicial seminar (including a list of presenters, topics, and

				course materials); and

							(2)the litigation

				activities of the sponsor and the presenters at the private judicial seminar

				(including the litigation activities of the employer of each presenter) on the

				topic related to those addressed at the private judicial seminar.

							(e)If the Board

				approves a private judicial seminar, the Board shall make the information

				submitted under subsection (d) relating to the private judicial seminar

				available to judges and the public by posting the information on the

				Internet.

						(f)The Judicial

				Conference shall promulgate guidelines to ensure that the Board only approves

				private judicial seminars that are conducted in a manner so as to maintain the

				public’s confidence in an unbiased and fair-minded judiciary.

						(g)There are

				authorized to be appropriated for deposit in the Fund $2,000,000 for each of

				fiscal years 2006, 2007, and 2008, to remain available until

				expended.

						.

			(b)Technical and

			 conforming amendmentThe table of sections for chapter 42 of

			 title 28, United States Code, is amended by adding at the end the

			 following:

				

					

						630. Judicial Education

				Fund.

					

					.

			3.Private judicial

			 seminar gifts prohibited

			(a)DefinitionsIn

			 this section, the term—

				(1)institution

			 of higher education has the meaning given under

			 section

			 101(a) of the Higher Education

			 Act of 1965 (20 U.S.C. 1001(a));

				(2)private

			 judicial seminar—

					(A)means a seminar,

			 symposia, panel discussion, course, or a similar event that provides continuing

			 legal education to judges; and

					(B)does not

			 include—

						(i)seminars that

			 last 1 day or less and are conducted by, and on the campus of, an institute of

			 higher education;

						(ii)seminars that

			 last 1 day or less and are conducted by national bar associations or State or

			 local bar associations for the benefit of the bar association membership;

			 or

						(iii)seminars of any

			 length conducted by, and on the campus of an institute of higher education or

			 by national bar associations or State or local bar associations, where a judge

			 is a presenter and at which judges constitute less than 25 percent of the

			 participants;

						(3)national

			 bar association means a national organization that is open to general

			 membership to all members of the bar; and

				(4)State or

			 local bar association means a State or local organization that is open

			 to general membership to all members of the bar in the specified geographic

			 region.

				(b)In

			 generalNot later than 240 days after the date of enactment of

			 this Act, the Judicial Conference of the United States shall promulgate

			 regulations to apply section 7353(a) of title 5, United States Code, to

			 prohibit the solicitation or acceptance of anything of value in connection with

			 a private judicial seminar.

			(c)ExceptionThe

			 prohibition under the regulations promulgated under subsection (b) shall not

			 apply if—

				(1)the judge

			 participates in a private judicial seminar as a speaker, panel participant, or

			 otherwise presents information;

				(2)Federal judges

			 are not the primary audience at the private judicial seminar; and

				(3)the thing of

			 value accepted is—

					(A)reimbursement

			 from the private judicial seminar sponsor of reasonable transportation, food,

			 or lodging expenses on any day on which the judge speaks, participates, or

			 presents information, as applicable;

					(B)attendance at the

			 private judicial seminar on any day on which the judge speaks, participates, or

			 presents information, as applicable; or

					(C)anything excluded

			 from the definition of a gift under regulations of the Judicial Conference of

			 the United States under sections 7351 and 7353 of title 5, United States Code,

			 as in effect on the date of enactment of this Act.

					4.Recusal

			 listsSection 455 of title 28,

			 United States Code, is amended by adding at the end the following:

			

				(g)(1)Each justice, judge,

				and magistrate of the United States shall maintain a list of all financial

				interests that would require disqualification under subsection (b)(4).

					(2)Each list maintained under paragraph

				(1) shall be made available to the public at the office of the clerk for the

				court at which a justice, judge, or magistrate is

				assigned.

					.

		

